Carro and Bloom, JJ.,
dissent in a memorandum by Bloom, J., as follows: Plaintiff, Theodore Schreiner, a 58-year-old plumber, was employed by a subcontractor in connection with construction work performed for Long Island Lighting Co., Inc., at the Shoreham facility. While he was standing on a scaffold, the guardrail gave way and he plummeted some 15 or 20 feet to the floor below, suffering substantial injury. He brought action to recover for his injuries. We granted summary judgment on the issue of liability (Reinhart v Long Is. Light. Co., 91 AD2d 571). Thereafter, the matter went to trial on the issue of damages. The jury found in favor of plaintiff in the sum of $1,000,000 and in favor of his wife Ethel for $100,000 on her cause of action for loss of services. We are of the opinion that both verdicts are grossly excessive. Accordingly, we would reduce the verdict in favor of Theodore Schreiner to the sum of $500,000 and the verdict in favor of his wife, Ethel to $50,000. $ Plaintiff suffered a spinal fracture which was surgically repaired by bone graft and fusion, fractures to nine of the ribs of his left side, and a fracture of the transverse process of the pelvis. He also suffered a contusion of the kidney, and during the surgical repair of the spine, his lung collapsed. $ Without in any way denigrating the seriousness of the injuries suffered it is important to note that there is no dispute but that the healing was, except with respect to one area of contention, most excellent. On May 15, 1980, the date of the accident, plaintiff was taken to Mather Memorial Hospital. He remained there until June 22, 1980, a total of 38 days. After a period of rest and recuperation at home he was able to move about with the use of a brace. Some eight months after the accident he had ceased using the brace and shortly thereafter the physician who had attended him, both at the hospital and during his convalescence, indicated that he saw no reason why he should not be able to go back to work on a limited basis. $ On October 31, 1981, Dr. Goodman, an orthopedic specialist, saw Mr. Schreiner for the first time. Dr. Goodman testified that the injuries to Mr. Schreiner’s ribs, pelvis, lungs and kidney had all completely healed prior to Schreiner’s first visit. Apparently, there was no complaint of back pain at that time other than that attendant upon congenital spinal abnormalities and arthritis which had long pre-existed the accident. Schreiner indicated that he was able to sleep comfortably and to lift light objects. For three months thereafter Schreiner visited Dr. Goodman once monthly. After the three-month period the visits occurred on a bimonthly basis. Sometime in September, 1982, Dr. Goodman concluded as a result of examination of X rays taken on September 13,1982 that there was a possibility that separation of the fusion had begun at the site of the spinal fracture. To obtain a more accurate picture of the injury a tomogram, a more sophisticated type of X ray, was taken on October 18, 1982 by Dr. Katz at the request of Dr. Goodman. Dr. Katz was not called as a witness by the plaintiff. However, he was subpoenaed by the defendants and testified that the tomogram demonstrated a completely united bone graft at the site of the spinal fracture and that there was no indication of nonunion. He described the fusion at the fracture site as mature and was of the opinion that no pseudoarthritis would occur absent some wholly new and independent trauma. He also read the X rays taken on September 13,1982 and concluded that they confirmed the results of the tomogram. It is worthy of comment that not until Dr. Goodman informed Schreiner that the X rays of September 13 indicated the possibility of a separation of the spinal fusion did Schreiner again commence the use of the brace, something which he continued to the date of trial. $ In these circumstances, we think that the spinal injury has been substantially overstated. By consequence, we are of the opinion that the verdicts are grossly excessive. We would reduce accordingly.